Citation Nr: 0604259	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  01-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The veteran served on three separate periods of active duty.  
Her first period of service was from August 1981 to May 1982, 
her second period of service was from January 1987 to January 
1990, and her third period of service was from November 1990 
to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the RO, 
which denied the veteran's claim for an evaluation in excess 
of 10 percent for her service-connected PTSD.

In August 2004, the veteran testified at a hearing before the 
undersigned.  In October 2004, the Board remanded this case 
to the RO for further evidentiary and procedural development.  

In its October 2004 remand, the Board referred to the RO the 
issue of entitlement to service connection for a skin 
disorder to include as secondary to service-connected PTSD 
for initial adjudication.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  It does not appear that the RO adjudicated 
this issue, and it is again referred to the RO.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with occasional decrease in work 
efficiency, excess absenteeism, and symptoms such as 
depressed mood, anxiety, suspiciousness, mild memory loss, 
and a global assessment of function (GAF) score of 65 to 70 
representative of some mild symptoms.




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In March 1999, the veteran sought emergency room treatment 
for dental pain and possible suicidal ideation.  She denied a 
plan as well as prior attempts.  The medical records 
reflected that the veteran was taking various psychotropic 
medications.

In June 1999, the veteran failed to report for a VA 
psychiatric examination scheduled in connection with her 
claim for increase.  She later indicated in writing that she 
was never informed of the examination.  

On March 2001 VA psychiatric examination, the veteran 
reported improvements in symptomatology but complained of a 
generally unhappy mood.  She had weekly crying spells and 
occasional suicidal thoughts upon which she said she would 
not act.  Nightmares of stressful events in service occurred 
once a week and were less frequent than in previous years.  
He weight was stable and appetite good.  The veteran 
described herself as "jumpy" and said she was easily 
startled.  She had some intrusive thoughts but was usually 
successful in suppressing them.  These intrusive thoughts 
were less frequent than in past years.  She denied 
flashbacks.  The veteran, however, claimed to be suspicious 
and questioning of the motivations of others.  She denied the 
use of alcohol and narcotics.

On objective examination, the veteran was well groomed and 
dressed.  She was oriented to person, place, and time.  Her 
speech was normal, coherent, logical, and articulate.  Eye 
contact was normal.  Early in the interview, the veteran was 
angry and suspicious.  As time went on, however, she relaxed 
and was pleasant and cooperative.  The veteran's mood was 
labile, and an "angry edge" was apparent.  There was no 
evidence of delusions, hallucinations, or psychosis.  The 
veteran seemed to suffer from mild depression.  She was of 
high average to superior intelligence.  Judgment was good as 
was the ability to think abstractly.  Recent and remote 
memory were intact.  There appeared to be, however, some 
interference with concentration and attention.  In 
conclusion, the examiner noted that the veteran's mental 
condition had improved but there were still remaining 
symptoms of PTSD and a personality disorder.  The veteran's 
PTSD-related symptomatology consisted of nightmares, 
intrusive thoughts, angry outbursts, exaggerated startle 
reaction, and relationship problems.  The examiner diagnosed 
PTSD and a personality disorder not otherwise specified and 
assigned a global assessment of function score of 65.  If 
PTSD alone were to be considered, however, the GAF score 
would have amounted to a 70, according to the examiner.

On December 2004 VA psychiatric examination, the veteran 
denied psychiatric treatment in the previous two or three 
years.  She also denied taking psychotropic medication.  The 
veteran indicated that she did not trust doctors and had no 
friends because she "did not do the friend thing."  She was 
quite angry and had altercations with others.  The veteran 
continued to function as an elementary school teacher but 
slept when not working.  She denied leisure activities.  The 
veteran indicated that she was often late to work and missed 
more work than the permitted maximum.  She was not on 
probation, however, and recent performance appraisals were 
satisfactory.  The veteran was able to cook, shop for 
groceries, and maintain her checkbook.  She complained of 
flashbacks and stated that she could not tolerate large 
crowds.  When visitors came to the house, she retreated to 
the bedroom.  She reported visual hallucinations.  On 
objective examination, the veteran was well dressed but her 
hair appeared uncombed.  Eye contact was avoidant.  Her 
speech was normal, but there was periodic latency in 
response.  Her thought processes were well organized.  There 
was some indication of paranoid ideation, and the veteran was 
quite angry.  Her mood was depressed and anxious, and she 
reported suicidal ideation without a plan.  She suffered from 
tearfulness and nightmares.  She avoided other s and had an 
exaggerated startle response.  Se suffered from extreme 
guilt, anhedonia, and a tendency to self dislike.  Attention 
and concentration were adequate, and although the veteran 
reported memory problems, recall was good on examination.  
Proverb interpretation was abstract and appropriate.  The 
veteran was considered competent to handle her VA monetary 
benefits.  

The examiner diagnosed PTSD, major depressive disorder, and a 
history of alcohol abuse.  The examiner also diagnosed Axis 
II diagnoses including a personality disorder not otherwise 
specified and paranoid personality features.  The examiner 
assessed a GAF score of 65.

In reviewing the veteran's PTSD symptomatology, the Board is 
of the opinion that a 30 percent disability rating is 
warranted.  Although it is unclear which of the veteran's 
current symptoms are associated with her service-connected 
PTSD and which are associated with depression or with her 
Axis II diagnoses, the record clearly reflects a decrease in 
work efficiency.  The veteran is often late to her position 
as a grade school teacher, and the record reflects some 
problematic absenteeism.  The veteran is apparently able to 
provide self-care and attend to routine activities such as 
shopping and maintaining a check register, but her 
conversational ability has been described as somewhat slowed.  
In addition, she suffers from anhedonia and seems to do 
nothing beyond that which is a required activity of daily 
life.  She also suffers from anxiety and a depressed mood.  
She is suspicious and had voiced subjective complaints of 
memory loss.  These symptoms fit squarely within the criteria 
of a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 50 percent evaluation for PTSD, on the other hand, is not 
warranted.  Id.  The symptoms associated with a 50 percent 
disability evaluation are simply absent.  The evidence does 
not reflect a flattened affect, patently abnormal speech, 
difficulty understanding complex commands, etc...  Indeed, the 
veteran maintains employment as an elementary school teacher, 
is competent to handle her VA monetary benefits, takes care 
of household tasks, and has been described as highly 
intelligent.  The foregoing symptoms do not coincide with the 
criteria for a 50 percent evaluation for PTSD.  The Board is 
cognizant of some paranoid tendencies, but these are likely 
attributable to the veteran's Axis II diagnoses.  As well, 
the veteran's GAF score, which have hovered between 65 and 
70, reflects mild symptoms.  A 50 percent disability rating 
for PTSD is inconsistent with a disability picture 
characterized as mild.  Thus, a 50 percent rating for the 
veteran's PTSD is not warranted.

In short, the evidence militates in favor of a grant of a 30 
percent evaluation for the veteran's service-connected PTSD.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in June 2003, November 2004, and 
January 2005.  Those letters advised the veteran of what 
information and evidence was needed to substantiate the claim 
decided herein and of her and VA's respective duties for 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was specifically told that it was her 
responsibility to support the claim with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case, 
and supplemental statements of the case, she was provided 
with specific information as to why the claim was denied and 
of the evidence that was lacking.  She was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the October 
2005 supplemental statement of the case.  

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in her possession.  However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claim.  There is no allegation 
from the veteran that she has any evidence in her possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case, and the 
supplemental statements of the case hole, the Board finds 
that he was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant of VA 
benefits before the initial unfavorable agency of original 
jurisdiction (in this case the RO) decision on a claim for VA 
benefits.  That was legally impossible in the circumstances 
of this case, where the claim was adjudicated in 1999.  
However, the veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claims were readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in October 2005.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded two medical examinations to obtain 
an opinion as to the severity of her service-connected PTSD.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claims in this 
decision.


ORDER

A 30 percent evaluation for PTSD is granted subject to the 
law and regulations governing the disbursement of VA 
benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


